                        UNITED STATES DISTRICT COURT
                        SO UTHERN DISTRICT OF FLORIDA

                          CASE NO .18-6O342-CR-ZLOCH

UNITED STATES OF AM ERICA ,

VS.

RO DNEY HO LLOMA N,



                                DETENTIO N O RDER
      Pursuantto 18 U.S.C.j 3142(9,on December28,2018,a hearingwas held to
determ ine whetherthe defendant,Rodney Hollom an,should be detained priorto trial.

Havingconsideredthefactorsenumerated in 18U.S.C.j 3142(g),thisCoudfindsthatno
condition orcom bination ofconditions ofrelease willreasonably assure the appearance

ofthis defendant as required and the safety of any other person and the com m unity.

Therefore,itis hereby ORDERED thatthe defendant,RodneyHollom an,be detained prior

to trialand untilthe conclusion thereof.

       ln accordancewiththe provisionsof18 U.S.C.j 3142(i),thisCoud herebymakes
the follow ing findings offactand statem entofreasons forthe detention:
             The defendantis charged with possession ofa firearm and am m unition by

a convicted felon,in violation of 18 U.S.C.j 922(g)(1). Therefore,the defendantis
charged with a crime involving a firearm. 18 U.S.C.j 3142(g)(1).
       2.    The Coud received credible evidence thatthe defendant com m itted the

 offense with which he has been charged. M ore specifically,the Governm entadopted the

 Notice ofProfferofFacts in SupportofPretrialDetention (''Proffer'')(DE 5)as its case
agent's testim ony on directexam ination. The contentofthat Profferwas notm aterially

im peached,contradicted,or rebutted,and the undersigned accepts the facts set fodh

therein as true forpurposes ofthis bond determ ination. In pertinent pad,the Proffer

states:
      1.       On oraboutJune 22,2018,Broward Sherriff's (sic)Office (d'BSO'')
      officers were patrolling the City ofW estPark,in Broward County,traveling
      on N.W . 23rd Street. A BSO Detective observed a black m ale acting
      suspiciously,including ducking when this individualsaw the police,around
      a parked car.The BSO Detective walked to the parked carand saw a black
       male,IateridentifiedasHOLLOMAN,throw abrightgreen/tealcolored object
      from the individual's Iocation overa fence.
       2.    The gun,laterdeterm ined to be Ioaded,struck the front door of a
       nearby residence overthe fence and m ade a sm alldentin the frontdoor.
       The occupants ofthatresidence,upon hearing the sound,cam e to the front
       door.
       3.      HOLLO MAN was detained by BSO and a BSO Detective recovered
       the firearm in frontofthe residence. The firearm was separated from its
       Ioaded m agazine in frontofthe door'the BSO Detective saw the doorwas
                                          2
       dented from the gun toss and took plctures.
       4. HOLLO MAN was subsequently read his M iranda rights.HO LLO MAN
       said he was a convicted felon and thatwas why he threw the gun overthe
       fence. HOLLOMAN was asked what ifthe gun was fired after it hitthe
          house,and a child wasthen hit? Holloman replied 'Iknow .''

          5.    The firearm recovered was a tealblue RugerLCP .380 caliberpistol,
          bearing serialnumber371501881and a pistolmagazine withfive (5).380
          caliberrounds inside. The gun trace revealed this firearm was stolen. An
          ATF Special Agent conducted an interstate nexus determ ination and
          concluded thatthefirearm was manufactured in Arizona and the am m unition
          was m anufactured in Nebraska,therefore,outside the State ofFlorida.

          6. This firearm was subsequently sentto a laboratoryforDNA analysis.
          A DNA profile wasalso obtained from HO LLO MAN. On the slide and sights
          ofthe gun,the Iaboratory concluded that''there is extrem ely strong suppod
          thatRodney Hollom an and two unknown persons contributed to this DNA
          profile,ratherthan three unknown persons.'' Therefore,the DNA analysis
          found extrem ely strong supportthat HO LLOM AN'S DNA was on the slide
          and/orsights ofthe firearm .
                                              2
     7.    HOLLOMAN is a convicted felon,having been adjudicated guilty of
     felonyoffensesinnum erouscasesinBroward County,Florida.HO LLOM AN
     originally pled no contestto these charges,butthiswas changed to a guil
                                                                           ty
     adjudicationwhenHOLLOMAN violated hisprobation.OnOctober3,2014,
     i
     tappearsthe Broward CircuitCoud adjudicated HOLLOMAN guilty ofthe
     following charges and sentenced him to thirty m onths' im prisonm ent
     concurrently:(1)CaseNo.1317177CF10A,PossessionofCocaine(felony),
     Methylenedioxymethcath (felony),and Resist/obstruct without Violence
     (misdemeanorl; (2)Case No,14003057CF10A,Tampering with Physical
     Evidence (felony),Possession ofCannabis (m isdemeanor),Suspended
     License (misdemeanorl;(3) Case No.14003655CF10A, Possession of
     Cocaine (felony), Possession of PVP (felonyl; and (4) Case No.
      14007381CF10A,Feeling Isic)orAttempting to Elude a Law Enforcement
     Officer (felony),Resisting without violence (misdemeanor),Driving with
     Suspended License (misdemeanor).
     8, The State ofFlorida'sOffice ofExecutive Clem encyw as contacted by
     ATF and confirm edthatHO LLOMAN'S civilrights had notbeen restored and
     he remains a convicted felon.
      9.     HO LLOM AN hasa pending Broward County crim inalcase,Case No.
      18011985CF10A . O n a different occasion, HO LLOM AN was recently
      arrested forfelon in-possession ofafirearm on oraboutSeptem ber3o,2018
                        -

      when HOLLO MAN was in a carwith a passenger.This Sm ith & W esson
      M odelM &P 9 Shield 9m m caliberfirearm wassentto the IaboratoryforDNA
      analysis along with a DNA sam ple from HOLLOMAN. The Iaboratory
      concluded there is 'iextrem ely strong suppod'
                                                   'thatHOLLO M AN'S DNA was
      on the trigger,grip,slide and/orsights ofthis firearm .

Proffer15 1-9 (DE 5).
      According to the Governm ent, i
                                    f convicted at trial of the instant charge,the

defendantwould face an advisoryG uidelinessentence of63t0 78 m onths'im prisonm ent.

18 U.S.C.j 3142(g)(2).
      3.    The pedinenthistory and characteristics ofthe defendantare significantto

this Court's assessm entofhis candidacy forbond. Rodney Hollom an is a 29-yearold

United States citizen and Iifelong resident of South Florida. He does not possess a

passpod and has nottraveled outside the United States.
      The defendantadvisedthathe is single'
                                          ,he hasfourm inorchildren who reside with

theirrespective m others in South Florida.The defendantresideswith his motherand three

siblingsinW estPark(Florida).Although he statedtoPretrialServicesthathe contributes
$280 towards the household expenses,his motherdisputed thatstatement'
                                                                    ,she told
PretrialServicesthathe has notcontributed towardsthe household expenses since 2015.

      The defendant repoded that he works sporadically w ith his uncle in the tree

service/lawncare industry,earning $200 perday. Previously,he worked forS o months
atatireshopwarehouse,earning$1,200permonth.Thedefendantdoesnotpossessany

assets.
      According to the PretrialServices Report,the defendant has a very extensive

criminalhistory that appears to include twenty-one (21) arrests and foudeen (14)
convictionsorwithheld adjudications. More specifically,thedefendant'sconvictions(and
withheld adjudications)are shown as follows: possession of cannabis 20 grams or
Iess/suspendeddriver'sIicense(adjudicationwithheld)(2009)*
                                                         ,possessionofcannabisIess
than20grams/possessionofdrugparaphernalia(adjudicationwithheld)(2010)'
                                                                     ,operating
motor vehicle without driver's Iicense (adjudication withheld) (2012)'
                                                                     , possession of
cannabis Iessthan 20 grams (adjudication withheld)(2012)*
                                                        ,possession ofcannabis 20
grams or Iess/use orpossession ofdrug paraphernalia/reckless driving (adjudication
withheld)(2012)(probationsubsequentlyrevokedandsentencedtoterm ofimprisonmentl;
possession ofcannabis Iess than 20 grams (adjudication withheld)(2013).
                                                                      ,Ioitering or
prowling (2014).
               ,possession ofcocaine/possession ofmethylenedioxymethcath/resisting
 officerwithoutviolence(adjudicationwithheld)(2014)(probationsubsequentlyrevokedand
 sentenced to term ofimprisonmentl;possession ofcannabis 20 grams orIess (2014)*
                                                                               ,
                                           4
tamperingordestroyingevidence/possessionofmari
                                             juana/drivingwhileIicensesuspended
(adjudicationwithheld)(2014)(probationsubsequentlyrevoked and sentencedtoterm of
imprisonmentl;possessionofcocaine/possessionofMDMA (adjudicationwithheld)(2014)
(probation subsequently revoked and sentenced to term ofimprisonmentl'
                                                                     ,fleeing or
attem pting to elude a 1aw enforcementofficer/resistofficerw ithoutviolence/DW t-s first

offense (adjudicationwithheld)(2014)(probationsubsequentlyrevoked and sentencedto
term ofimprisonmentl;resisting officerwithoutviolence (2014).
                                                            ,and driving while Iicense
suspended (adjudication withheld) (2017). ln sum,the defendanthad his probation
revoked,and he wassentenced to a term ofimprisonmenton five (5)separate cases in
which he had initiallybeengranted withheld adjudications.
      Finally,the Repod shows thatthe defendantwas on pretrialrelease from the June

2018 state charge forpossession ofa firearm by a convicted felon when we was arrested

inSeptember2018andchargedwithpossessionofa(different)weaponorammunitionby
a convicted felon/resisting officerwithoutviolence/driving while license suspended.

       In sum ,although defense counselargued thatthe defendanthas notpreviously

failed to appearin coud,the totality ofthe facts establish thathis release on bond atthis

tim e would pose an unreasonable risk offlight. Unlike the defendant's previous charges,

the defendantnow facesthe prospectof63t0 78 m onths'im prisonm entin a case involving

verystrong evidence.And although the defendanthas fam ilialties,he has few Iegitim ate

financialties and possesses no assets;he also appears to have been untruthfulwith

Pretrial Services concerning his household contributions. Furtherm ore, he has an

established pattern ofdisregarding courtsupervision: the defendanthad his probation

revoked in five (5)separate cases;and the defendantwas on pretrialrelease from the
                                           5
June 2018 felon in possession state charge - the sam e incidentthatgave rise to the

instant Indictm ent - w hen he was arrested in Septem ber 2018 on a new felon in

possession charge. M oreover,the defendanthas a pattern of not surrendering to Iaw
enforcem entand ofresisting arrest:he hasbeen convicted offleeing orattem ptingtoelude

a Iaw enforcem entofficer;he has beenconvicted oftam pering with ordestroying evidence;

and he has been convicted on three separate occasions ofresisting an officerwithout
violence.Finally,the defendant'sextensive arrestrecord establishesthathisdisregard for

the Iaw is continuing,unabated.Although defense counselargued thatthe details ofthe

convictions and probationviolations are atthistime unknown,a reasonable inference can

nonetheless be drawn from the volum e and nature ofthese convictions and violationsthat

the defendanthas a notbeen com pliantwith the law ,Ietalone with the conditions ofhis

coud orpretrialrelease supervision.
      G iven the defendant's disregard forthe Iaw ,forhis courtsupervision,and forthe

conditions of his recent pretrialrelease,coupled w ith his dem onstrated willingness to
flee/elude police,destroy/tam perwith evidence,and resistarrestwithoutviolence,the

Coud concludes thathe would notbe likely to appearifreleased on bond priorto trial. 18

U.S.C.j 3142(g)(3)(A)and (B).
             The defendant has been arrested on 21 occasions, had his probation
revoked on 5 occasions,and been convicted orhad adjudication ofguiltwithheld on 14
occasions. ltis againstthis record ofcontinuous crim inalactivity thatthe instantoffense

is properly viewed. Despite his m ultiple felony convictions,including severalnarcotics

violations,the defendantin June 2018 chose to arm him selfwith a stolen .380 caliber

 handgun loaded with severalrounds ofam m unition,know ing thatitw as unlaw fulforhim

                                           6
to do so.He thenthrew the Ioaded firearm againstthe doorofa nearby hom e,riskingthat

itcould discharge. Thatfirearm possession offense is the one with which he is charged

inthe instantlndictm entand also in the state coud.Significantly,the evidence showsthat

while on pretrialrelease from the June 2018 state charge,the defendant was again

arrested,in September2018,in possession ofanotherfirearm Ioaded with m ultiple rounds

ofam m unition.Onthatoccasion,theweapon was aloaded Sm ith & W esson 9 m m caliber

firearm .
       Defense counselargued thatthe defendantdoesnotpose adangerbecause he has

not been convicted of any violent offenses. However,the concept of danger to the

com m unity is notso Iim ited.l As the Supreme Coud has observed w i
                                                                   th respectto the

enactmentof18 U.S.C.j 922(g)(1):'Congress soughtto keep gunsoutofthe handsof
those who have dem onstrated thatthey m ay notbe trusted to possess a firearm without

becoming a threatto society.'' Smallv.United States,125 S.Ct.1752,1758 (2005)
(citationsand internalquotationsomitted).Congress,therefore,considered itdangerous
foran individualwith a felony conviction to possess a firearm ,Ietalone an individualwith

m ul
   tiple felony convictions,such as this defendant. Fudherm ore,the PretrialDetention

statute expressly requires a courtin determ ining whetherthere are conditions ofrelease

that willreasonably assure the safety of any person and the com m unity to take into



       lA 2007 articfe in the Akron Law Review ,com plete with citations to the legislative
historyofthe 1968 GunControlAct,explainsthatCongressenacted 18U.S.C.5922(g)(1)
'lin pad to preventfirearm s from getting into the handsofdangerous individuals''based on
theirt
     ideterminlation)thatapriorconvictionforcrimespunishablebyimprisonmentformore
than one yearwas an indication thatan individualwas potentially dangerous.' 40 Akron
L.Rev.751,751 (2007). Rodney Holloman has multiple felony convictions,including
convictions fornarcotics offenses.
accountnotonl
            y w hetherthe offense is a crime ofviolence,butalso w hetherthe offense

''involvesa ,,.firearm,...' See 18 U.S.C.j 3142(g)(1).
      Defense counselalso argued thatthe G overnmenthas notproffered any evidence

ofthe purpose forwhich the defendant possessed the firearm and that absent such

evidence the Coud should notconclude the he posesa danger.The Courtdoes notagree.

This defendantcom es before this Courtwith a Iong history of crim inalviolations - 21

arrests,14 convictionsorwithheld adjudications(including convictionsforpossession of
cocaine, MDMA, and methylenedioxymethcath), and 5 violations of probations.
Fudherm ore,the weapon he possessed notonlywas Ioaded w ith m ultiple rounds,itwas

also stolen. And by throwing the firearm againstthe doorofa nearby hom e and risking
thatitcould discharge,he dem onstrated a disregard forthe well-being ofm em bersofthe

com m unitywho m ay have been in the vicinity.Then,afterbeing granted release ona state

coud bond forthatfirearm s offense,the defendantwas sufficiently determ ined to again

possess a Ioaded firearm thathe chose to disregard the conditions ofhis pretrialrelease

andthe felon inpossession prohibition and repeatthe verysame violation- justthree
months Iater.The Court,therefore,concludesthatthe defendant,Rodney Hollom an,has

notbeen deterred orrehabilitated byvirtue ofhis many previouscontactswith the crim inal

justice system and thathe posesa dangerto the community. 18 U.S.C.j 3142(g)(4).
      5.     The Coud speci
                          fically finds thatthere is no condi
                                                            tion or com bination of

conditions ofrelease thatreasonablyw illassure the defendant's appearance as required

and the safety ofany otherperson and the community. 18 U.S.C.j 3142(e).
       Based upon the above findings of fact, which were suppoded by clear and

convincing evidence, the Court has concluded that this defendant presents an

                                           8
unreasonable risk offlightifreleased on bond priorto trialand a dangerto the com m unity.

Accordingly,the Courthereby directs:
      1.      thatthe defendantbe com m itted to the custody ofthe Attorney G eneralfor

confinementin a correctionsfacility separate,to the extentpractical,from personsawaiting

orserving sentences orbeing held in custody pending appeaf'
                                                          ,
      2.      thatthe defendantbe afforded reasonable oppodunityforprivate consultation

with counsel;and
              that,on orderofa coud ofthe United States oron requestofan attorneyfor

the Governm ent,the person in charge ofthe correctionsfacility in which the defendantis

confined deliver the defendant to a United States m arshal for the purpose of an

appearance in connection With a courtproceeding.
        DONE AND O RDERED atFod Lauderdale,Florida this          %:kday ofDecem ber
2018.


                                                           %
                                         BA RRY S. TZER
                                         United States agistrate Judge


 Copies to:
 Hon.W illiam J.Zloch
 SeniorUnited States DistrictJudge

 AIlcounselofrecord

 United States M arshal

 Uni
   ted States PretrialServices


                                            9
